Citation Nr: 0530131	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease (DDD) of the 
lumbar spine.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to 
January 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) in Boise, Idaho, which continued a 10 
percent disability evaluation for DDD.


FINDING OF FACT

The veteran's service connected DDD of the lumbar spine is 
manifested by range of motion of 70 degrees for flexion, 25 
degrees extension, 30 degrees rotation bilaterally and 35 
degrees of lateral flexion bilaterally of the lumbar spine; 
he does not have muscle spasms, incapacitating episodes, or 
neurological symptoms.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not greater, for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
prior to September 23, 2002), Diagnostic Code 5293 (effective 
from to September 23, 2002 to September 25, 2003); Diagnostic 
Code 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in May 2002 
prior to the issuance of the rating decision of September 
2002, which is currently on appeal.  The AOJ has therefore 
timely complied with the VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the May 
2002 letter referred to above informed the veteran of 
information and evidence needed to show service connection 
for residuals for a left VA benefits as well as the legal 
standard for new and material evidence.  Moreover, the 
appellant was generally advised to submit any additional 
evidence that pertained to the matter, including via SOC.  
Pelegrini, 18 Vet. App. at 121.  

The May 2002 letter informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The veteran was scheduled for, and 
attended, a VA medical examination, and did not request that 
the RO obtain any additional evidence.  VA treatment records 
have been obtained.  As such, VA has fulfilled its duties the 
extent possible given the particular circumstances of this 
case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.



Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but the 
Board shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:   

  
Severe.......................................................
.      40
  
Moderate.....................................................
.      20
  
Slight.......................................................
.      10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was rated as follows:
  Pronounced; with persistent symptoms compatible with 
sciatic        
   neuropathy with characteristic pain and demonstrable 
muscle
   spasm, absent ankle jerk, or other neurological findings
   appropriate to site of diseased disc, little intermittent
   
relief.......................................................
.............................................................
.  60
  Severe; recurring attacks, with intermittent 
relief.................................................  40
  Moderate; recurring 
attacks......................................................
............................  20
  
Mild.........................................................
.............................................................
.  10
  Postoperative, 
cured........................................................
........................................  0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months................  60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
.......  40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
.....  20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
......  10
  Note (1): For purposes of evaluations under 5293, an
   incapacitating episode is a period of acute signs and
   symptoms due to intervertebral disc syndrome that requires
   bed rest prescribed by a physician and treatment by a
   physician. ``Chronic orthopedic and neurologic
   manifestations'' means orthopedic and neurologic signs and
   symptoms resulting from intervertebral disc syndrome that 
are
   present constantly, or nearly 
so.............................
  Note (2): When evaluating on the basis of chronic
   manifestations, evaluate orthopedic disabilities using
   evaluation criteria for the most appropriate orthopedic
   diagnostic code or codes. Evaluate neurologic disabilities
   separately using evaluation criteria for the most 
appropriate
   neurologic diagnostic code or 
codes..........................
  Note (3): If intervertebral disc syndrome is present in 
more
   than one spinal segment, provided that the effects in each
   spinal segment are clearly distinct, evaluate each segment 
on
   the basis of chronic orthopedic and neurologic 
manifestations
   or incapacitating episodes, whichever method results in a
   higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003)

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced 
motion.......................................................
.............................................................
.  40
  With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position.....................................................
...........................  20
  With characteristic pain on 
motion.......................................................
................  10
  With slight subjective symptoms 
only.........................................................
...........  0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine  affected by residuals of 
injury or disease
        Unfavorable ankylosis of the entire 
spine..................................................     
100
        Unfavorable ankylosis of the entire thoracolumbar 
spine......................   50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...................................  30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
................................................  20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
...........................  10

Note (1): Evaluate any associated objective neurologic
 abnormalities, including, but not limited to, bowel or 
bladder
 impairment, separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA compensation purposes,
 normal forward flexion of the cervical spine is zero to 45
 degrees, extension is zero to 45 degrees, left and right
 lateral flexion are zero to 45 degrees, and left and right
 lateral rotation are zero to 80 degrees. Normal forward 
flexion
 of the thoracolumbar spine is zero to 90 degrees, extension 
is
 zero to 30 degrees, left and right lateral flexion are zero 
to
 30 degrees, and left and right lateral rotation are zero to 
30
 degrees. The combined range of motion refers to the sum of 
the
 range of forward flexion, extension, left and right lateral
 flexion, and left and right rotation. The normal combined 
range
 of motion of the cervical spine is 340 degrees and of the
 thoracolumbar spine is 240 degrees.The normal ranges of 
motion
 for each component of spinal motion provided in this note 
are
 the maximum that can be used for calculation of the combined
 range of motion.

Note (3): In exceptional cases, an examiner may state that
 because of age, body habitus, neurologic disease, or other
 factors not the result of disease or injury of the spine, 
the
 range of motion of the spine in a particular individual 
should
 be considered normal for that individual, even though it 
does
 not conform to the normal range of motion stated in Note 
(2).
 Provided that the examiner supplies an explanation, the
 examiner's assessment that the range of motion is normal for
 that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest
 five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is
 a condition in which the entire cervical spine, the entire
 thoracolumbar spine, or the entire spine is fixed in flexion 
or
 extension, and the ankylosis results in one or more of the
 following: difficulty walking because of a limited line of
 vision; restricted opening of the mouth and chewing; 
breathing
 limited to diaphragmatic respiration; gastrointestinal 
symptoms
 due to pressure of the costal margin on the abdomen; dyspnea 
or
 dysphagia; atlantoaxial or cervical subluxation or 
dislocation;
 or neurologic symptoms due to nerve root stretching. 
Fixation
 of a spinal segment in neutral position (zero degrees) 
always
 represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar
 and cervical spine segments, except when there is 
unfavorable
 ankylosis of both segments, which will be rated as a single
 disability.

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
diagnostic
 code 5003)
 5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or
 postoperatively) either under the General Rating Formula for
 Diseases and Injuries of the Spine or under the Formula for
 Rating Intervertebral Disc Syndrome Based on Incapacitating
 Episodes, whichever method results in the higher evaluation
 when all disabilities are combined under Sec. 4.25.
    Formula for Rating Intervertebral Disc Syndrome Based on
                     Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least      60
 6 weeks during the past 12 
months..............................
With incapacitating episodes having a total duration of at 
least      40
 4 weeks but less than 6 weeks during the past 12 
months........
With incapacitating episodes having a total duration of at 
least      20
 2 weeks but less than 4 weeks during the past 12 
months........
With incapacitating episodes having a total duration of at 
least      10
 one week but less than 2 weeks during the past 12 
months.......
-------------------------------------------------------------
-----------
Note (1): For purposes of evaluations under diagnostic code 
5243, an
  incapacitating episode is a period of acute signs and 
symptoms due to
  intervertebral disc syndrome that requires bed rest 
prescribed by a
  physician and treatment by a physician.
Note (2): If intervertebral disc syndrome is present in more 
than one
  spinal segment, provided that the effects in each spinal 
segment are
  clearly distinct, evaluate each segment on the basis of 
incapacitating
  episodes or under the General Rating Formula for Diseases 
and Injuries
  of the Spine, whichever method results in a higher 
evaluation for that
  segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2005).

Analysis

After a thorough review of the medical evidence, the veteran 
is entitled to a 20 percent evaluation under 38 C.F.R. 
§ 4.71a Diagnostic Code 5292 (2002).  

A 2002 VA medical center examination noted some diffuse upper 
back tenderness of the L1 - L2 area, but no hypertrophy or 
spasm, and that the veteran had unrestricted low back range 
of motion.  Formal measurements included lumbar flexion 70 
degrees, extension 25 degrees, lateral bending, 30/30, and in 
the seated position, rotation 35/35.  Reflexes, patellar 
jerks, ankle jerks were 2+/4+.  Seated straight leg raise was 
negative to 90 degrees.  In the seated position with legs 
outstretched the veteran came with in six inches of touching 
his ankles.  In a prolonged seated straight leg position at 
100 degrees, the veteran reported some burning low back pain.  
Straight leg raising supine was negative to 85 degrees.  
Sensation was intact over all dermatomes.  Motor strength was 
5/5.  The veteran had strong hip flexors, abductors 
adductors.  The internal and external rotators were strong.  
Knee flexors, extensors were strong.  Ankle dorsiflexors, 
plantar flexors, invertors and evertors were strong.  Toe 
flexors and extensors including EHL were strong bilaterally.  
Sensation was intact to light touch, pin prick, vibration and 
temperature.  Notably, the VA medical center noted that the 
veteran had a fairly unremarkable neurologic exam.  
Ultimately, this medical examination resulted in a diagnosis 
of chronic lumbago, with no signs or symptoms suggesting 
radiculitis or radiculopathy.  

The veteran's VA medical center outpatient records contain 
complaints of lower back pain, without radiation to the legs, 
complaints of muscle spasms, but no diagnosis of muscle 
spasms associated with DDD.

The veteran contends that he is entitled to a 20 percent 
rating because he believes that he has "moderate, recurring 
attacks" as referenced in 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  For reasons discussed below, the Board finds 
that the veteran is entitled to a 20 percent evaluation.

Looking to the most recent version of the rating schedule 
first, the Board finds that the evidence does not support a 
20 percent evaluation.  There is no evidence of ankylosis of 
the veteran's spine or any incapacitating episodes.  The 
latest VA medical examination discloses lumbar flexion 70 
degrees, extension 25 degrees, lateral bending, 30/30, and in 
the seated position, rotation 35/35.  Thus, the veteran's 
combined range of motion of his thoracolumbar spine is 225 
degrees.  In view of these facts, the veteran is not entitled 
to a 20 percent evaluation under Diagnostic Code 5243 because 
spinal motion is greater than the limits prescribed therein. 
Evaluation under the old standards yields 20 percent 
evaluation.  

A review of the medical evidence discloses an absence of 
muscle spasms, recurring attacks, or incapacitating episodes.  
Notably, however, the medical evidence discloses diagnosis of 
mild limitation of range of motion of the veteran's lumbar 
spine.  Absent evidence of muscle spasms, recurring attacks, 
or incapacitating episodes, an evaluation in excess of 10 
percent cannot be had under 38 C.F.R. § 4.71a Diagnostic 
Codes 5293 and 5295; however diagnosis of mild limitation of 
range of motion of the veteran's lumbar spine approximates 
closely with 38 C.F.R. § 4.71a Diagnostic Code 5292 (2002), 
which provides for a 20 percent evaluation for mild 
limitation of motion of the lumbar spine.  Accordingly, a 20 
percent evaluation is warranted under the circumstances.  

On the basis of the foregoing evidence, the evidence is at 
least in equipoise as to whether the veteran's DDD warrants a 
20 percent evaluation under 38 C.F.R. § 5292 (2002).  
Accordingly, under the benefit of the doubt rule, the 
increased evaluation to 20 percent is granted.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

There is no competent medical evidence indicating that the 
veteran's service-connected DDD causes any neurological 
deficit.  Rather, the competent medical evidence reflects 
that it does not result in neurological deficit.  Therefore, 
a preponderance of the evidence is against the assignment of 
evaluations under any applicable neurology diagnostic code.  


ORDER

Entitlement to an increased evaluation of 20 percent, but not 
greater, for service-connected degenerative disc disease is 
granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


